Citation Nr: 9927949	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-18 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating greater than 10 percent for residuals 
of a left knee anterior cruciate ligament repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran verified active service from December 1990 to 
April 1991 and unverified active service from January 1980 to 
November 1990.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  In May 1999, the veteran was afforded 
a hearing before the undersigned Board member.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. The veteran's left knee disability is no more than 
moderately disabling, with no limitation of motion, and is 
manifested by degenerative changes and subjective 
complaints of pain affecting function.


CONCLUSION OF LAW

The criteria for a 20 percent rating are warranted for 
residuals of a left knee anterior cruciate ligament repair.  
38 U.S.C.A. §§ 1155, 5107 (1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, i.e., "staged" 
ratings.).  Upon review of the entire record, the Board 
concludes that all relevant facts have been developed and 
that no further duty to assist the veteran is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected left knee disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Factual Background

Service connection for residuals of a left knee anterior 
cruciate ligament (ACL) repair was granted by the RO in a 
June 1998 rating action that assigned a 10 percent disability 
evaluation.  In reaching its determination, the RO reviewed 
the veteran's service medical records, including a January 
1991 radiologic report of his left knee that showed remote 
trauma at the medial tibial plateau with two ossicles and 
questionable joint bodies.  There was also evidence of 
cortical stress change in the proximal fibula and distal 
posterior femur.  A February 1991 Medical Examination Board 
Report included diagnoses of cruciate deficient left knee 
with bilateral medial compartment arthritis.

An April 1998 VA orthopedic examination report noted the 
veteran's history of left knee arthritis and torn anterior 
cruciate ligament with surgeries.  According to the report, 
the veteran was diagnosed with left knee arthritis in 1990 
after two surgeries of ACL repair damage in 1983.  The 
veteran said he worked as a service technician that required 
a lot of activity including a lot of walking.  At the end of 
a day, he experienced pain, lifting pain and an occasional 
popping around the knee and said he took aspirin for 
medication.

On examination, the veteran appeared not to be in acute 
distress and was observed to walk well.  There was a medial 
instability and laxity noted on the left knee joint when he 
walked, but he squatted well.  The veteran was able to put 
weight on the left leg and jogged in place on that left leg.  
He stood well on the left leg compared to the right leg.  
Strength of the lower extremities was 5/5.  There was a scar 
of ACL repair on the lateral and medial area, healed, 
nonsymptomatic, on the left knee joint. The range of motion 
of the left knee showed crepitation during maneuver with left 
knee extension to +10 degrees with some laxity.  Flexion was 
to 140 degrees with no pain.  The right knee showed full 
range of motion without pain.  There was no localized 
swelling on the knee joint.  The diagnoses were status post 
residual of ACL repair, left knee joint with claim arthritic 
changes.  Current status was pain on a lot of activity and 
walking.  There was medial instability and laxity of the left 
knee joint.  Current x-ray revealed probable old femoral 
medial supracondylar fracture.

According to private treatment records, M. Corcoran, M.D., 
saw the veteran in November 1998.  Physical examination 
findings showed the veteran's right knee range of motion was 
from a -10 degrees to 155 degrees and his left knee range of 
motion was from -5 degrees to about 145 degrees, with pain at 
the extremes of flexion and extension.  The veteran had a 2+ 
Lachman with a very soft endpoint and a 3+ anterior drawer 
that was exacerbated by internal rotation and was somewhat 
diminished by external rotation.  He had a 1+ opening to 
valgus stress at 30 degrees of flexion and was stable in full 
extension.  His calves were soft and nontender.  The veteran 
was neurovascularly intact.  He had well-healed medial and 
lateral joint line incisions.  X-rays of the left knee showed 
an osteophyte anteriorly with mild degenerative joint 
disease.  The veteran had medial condyle squaring as well as 
medial tibial condyle squaring.  According the doctor's 
assessment, the veteran had a chronic left ACL deficient 
knee.  The physician believed the veteran's ACL was 
incompetent and the veteran had degenerative changes from it.  
The veteran was advised that reconstruction was a possibility 
if he had persistent instability. 

At his May 1999 Board hearing at the RO, the veteran 
testified that his left knee disability caused flare-ups of 
pain that affected his daily life and caused him to take a 
desk job to avoid knee strain.  He said his pain had worsened 
within the last year and he experienced increased pain that 
affected his range of motion.  The veteran had sharp, 
constant knee pain that worsened in wet weather and created 
difficulty climbing up stairs.  He was able to walk but could 
not participate in sports and said his knee never locked, was 
not unstable and rarely gave out.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected left knee disability has been 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for knee 
impairment with recurrent subluxation or lateral instability.  
A slight impairment of either knee, including recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation, a 20 percent evaluation is warranted for moderate 
impairment and a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

In this case, VA and private examinations have disclosed no 
limitation of motion, but there was crepitation during 
maneuvers with the left knee and the veteran complained of 
pain involving the knee.  There was medial laxity and 
instability involving the knee.  The 1998 VA examination 
reflected some instability of the knee but there was no 
effusion.  There was crepitation.  The veteran testified that 
his left knee disability caused him to take a desk job to 
avoid knee strain, he had flare ups of pain that he described 
as sharp and constant, experienced difficulty walking up 
stairs and could not participate in sports.  When all of the 
manifestations of the veteran's left knee disability are 
considered, the Board concludes that his left knee condition 
is now productive of moderate disability and, as such, 
warrants entitlement to a 20 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Recurrent subluxation or lateral instability commensurate 
with severe impairment of the knee so as to warrant 
entitlement to the next higher evaluation of 30 percent under 
that diagnostic code has not been shown.  Id.  In arriving at 
its decision in this regard, the Board has resolved all doubt 
in favor of the veteran.  38 U.S.C.A. § 5107. 

The Board notes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the U.S. Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
held that consideration must be given to functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 when evaluating orthopedic 
disabilities.  As discussed previously, the manifestations of 
the veteran's left knee disability, including no limitation 
of motion, pain on motion, instability and crepitus were 
considered to constitute some functional impairment and 
formed the basis for the Board's decision to increase the 
evaluation for the left knee disability from 10 percent to 20 
percent. 

A VA General Counsel Precedent Opinion established that when 
a claimant has arthritis and is rated under instability of 
the knee, those two disabilities may be rated separately 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 or 5010 and 
Diagnostic Code 5257, pursuant to Esteban v. Brown, 6, Vet. 
App. 259 (1994).  See VAOPGCPREC 23-97.  Diagnostic Code 5257 
provides evaluations of impairment of the knee.  Diagnostic 
Codes 5003 and 5010 require that degenerative arthritis be 
established by x-ray findings and that degenerative arthritis 
will be rated on the basis of limitation of motion.  The 
General Counsel has held that when a knee disorder is already 
rated under Diagnostic Code 5257, a veteran must also have 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain a separate rating for arthritis.  Id. at 3.

Limitation of flexion of either leg to 60 degrees warrants a 
zero percent rating and to 45 degrees warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).  
A 20 percent evaluation requires that flexion be limited to 
30 degrees.  Id.  Limitation of extension of either leg to 5 
degrees warrants a zero percent rating and to 10 degrees 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  Id.  
Diagnostic Codes 5003 and 5010 state that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Code 
for the specific joint or joints involved.  When, however, 
limitation of motion of the specific joint or joints is 
noncompensable under the appropriate Diagnostic Codes, an 
evaluation of 10 percent is for application for such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5003. The knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).

As noted above, the veteran appears to have degenerative 
arthritis that is confirmed by x-ray findings noted in the 
November 1998 private medical report.  However, the evidence 
also demonstrates that the veteran has no limitation of 
motion in either knee.  Therefore, he has no additional 
disability due to any arthritis in the knee and a separate 
rating for arthritis of the left knee is not applicable in 
this case. 

Finally, the medical evidence has not shown that the surgical 
scar of the left knee is poorly nourished with repeated 
ulceration, or painful and tender on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (1998).  The 
scar observed on VA examination in June 1998 was found to be 
well healed and nonsymptomatic.  Accordingly, a separate 
compensable rating under the holding in Esteban v. Brown, 6 
Vet. App. 259 (1994), is not warranted.

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(1998).  There has been no 
showing that service-connected disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The evidence of record shows that the 
veteran is employed and has not required recent hospital 
treatment for the service-connected left knee disability.  
Although he has reported that his left knee condition does 
affect his work, the Board finds that the 20 percent 
evaluation assigned appropriately takes into account such 
impairment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App.  88 (1996); Shipwash v. Brown, 8 
Vet. App.  218, 227 (1995).


ORDER

An evaluation of 20 percent for residuals of a left knee 
anterior cruciate ligament repair is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

